Title: How can this photo be freely licensed, when the bottle design is copyrighted?
Question:
Answer #1: The design of the bottle (and label) can be copyrighted but that doesn't prevent somebody from taking a photograph of the bottle. The IP of the photograph usually belongs to the person who took the photo. (Yes this is a bit of an oversimplyfication).Answer #2: Dude I’ve seen you on all legal threads asking the same thing. Just what are you trying to find out, and why? 

Copyright pertains to original works of authorship, like books. Trademarks pertain to logos and names. Patents pertain to inventions and product design. 

When you say bottle design, do you mean the actual bottle? That’s usually not copyrighted. Or do you mean the label? Because that’s probably trademarked, not copyrighted. Names, slogans, short phrases aren’t copyrighted. They’re trademarked. 

Copyright is for controlling reproduction, using something as a work, displaying it, control of it, etc. Trademark is controlling the label or mark of a company for commerce. 

What is the issue you’re trying to solve? Are you asking how a photo of a bottle of vodka with a trademarked label is legal? Trademarks only protect from the usage of a company’s trademark in commerce. I can have a picture taken of me at Disney and posted in my FB because I’m not substantially affecting Disney’s commerce. I don’t know how the above photo is used, but you are allowed to take photos of trademarked goods and copyright that photo. You don’t need permission for photos of a trademark, as long as it doesn’t cause customer confusion or affect the commerce of the good. This is why Budweiser can use cans of Miller Light in its advertising, or Coke/Pepsi can put each other in their ads. Nobody mistakes a blue can of Pepsi for coke. Nobody normally mistakes a red can of Coke for Pepsi. 

IF the label is so complex that it happens to have a filed copyright, THEN the author of that label would need to give permission for it to be used in a photo. However, I highly doubt that a vodka bottle is copyrighted, and therefore can be photographed. 



 